Citation Nr: 1001920	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability 
exhibited by right chest pain.

2.  Entitlement to an initial compensable rating for left 
shoulder sprain.

3.  Entitlement to an initial compensable rating for right 
shoulder sprain.

4.  Entitlement to an initial compensable rating for right 
hand sprain.  


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 
1982, and from October 1986 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted service connection for left shoulder 
sprain, right shoulder sprain, right hand sprain, and 
hypertension, assigning separate noncompensable ratings, and 
denied service connection for right chest pain.  A notice of 
disagreement was filed in April 2006 and a statement of the 
case was issued in April 2008.  The Veteran filed a 
substantive appeal in April 2008, indicating that she only 
intended to continue the appeal with regard to the 
noncompensable ratings assigned to left shoulder sprain, 
right shoulder sprain, right hand sprain, and the denial of 
service connection.

The issues of entitlement to initial compensable ratings for 
left shoulder sprain, right shoulder sprain, and right hand 
sprain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on her part.


FINDING OF FACT

A chronic disability manifested by right chest pain is not 
currently shown


CONCLUSION OF LAW

A chronic disability manifested by right chest pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in December 2005.  The letter predated the 
April 2006 rating decision.  See id.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
December 2005 letter clearly advised the Veteran of the 
evidence necessary to substantiate her claim of service 
connection for right chest pain. 

In August 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for right chest 
pain, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records from William Beaumont Army Hospital, Melissa C. 
Verde, D.P.M., and Family Physicians of Casselberry.  The 
Veteran completed a VA Form 21-4142 pertaining to Khurshid 
Ahmed, M.D. who has treated the Veteran from 2006 to the 
present pertaining to the hands and chest.  VA attempted to 
obtain such records in May 2008; however, there was no 
response.  There is otherwise no indication of relevant, 
outstanding records which would support the Veteran's claim 
of service connection for right chest pain.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The evidence of 
record contains a VA examination report dated in March 2006.  
The examination report is thorough and contains sufficient 
information to decide the service connection issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to service connection for chest pain.



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records reflect that in October 2004, the 
Veteran sought treatment at a private orthopaedic and sports 
medicine center.  A four year history of right shoulder pain 
was reflected, but her main complaint was due to pain in the 
anterior chest wall that goes toward the shoulder.  
Examination of the right upper extremity showed circulation 
and sensation to be intact.  There was full range of motion 
of the right shoulder.  There was no impingement.  There was 
no tenderness over the biceps tendon.  There was serratus 
anterior and chest wall tenderness and pain with certain 
movements of the shoulder.  The impression was a normal 
shoulder exam and the pain was coming from the anterior chest 
wall.  It was recommended that she undergo a computerized 
tomography scan (CT) of the chest.  

In November 2004, the Veteran sought treatment for right 
shoulder and chest pain.  On examination, the right shoulder 
exhibited full range of motion but there was pain with above 
shoulder level motion.  There was some tenderness to 
palpation of the supraspinatous muscle.  There was also pain 
with palpation in the lower 1/3 of the coastal cartilages of 
the right chest.  The assessment was atypical chest pain, and 
she was referred to radiology.  In November 2004, the Veteran 
underwent two views and CT of the chest with contrast.  Chest 
two views showed no active disease in the chest, and CT of 
the chest was negative.  

In May 2005, the Veteran underwent an examination for 
retirement purposes.  She complained of pain in the chest 
area/right shoulder for the past year.  The examiner noted 
that her right shoulder/upper chest muscle was painful when 
sneezing, coughing and various shoulder movements.  A chest 
x-ray was within normal limits.

In March 2006, the Veteran underwent a VA examination.  Her 
cardiovascular examination was normal.  A chest x-ray 
reflected no acute abnormalities.

An April 2008 examination conducted by Family Physicians of 
Casselberry reflects that examination of the chest wall 
revealed no deformities or breast masses.  A neurologic 
examination was normal.  Although the examiner noted a 
medical problem of chest discomfort, atypical, there were no 
specific findings made at the time of the examination.

Initially, as detailed, service connection is in effect for 
right shoulder sprain, and any symptomatology associated with 
such disability has been considered in assigning the 
disability rating.  While acknowledging the Veteran's 
complaints of right chest pain in service and subsequent to 
service, as detailed there have been no objective findings of 
a chronic disability due to such pain.  The Veteran has 
undergone several chest x-ray examinations which have been 
normal, and while examiners have acknowledged and identified 
pain, there has been no malady associated with such pain.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Without a diagnosed chronic disability associated with right 
chest pain, there can be no valid claim of service 
connection.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim of service connection for right chest 
pain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Service connection for disability exhibited by right chest 
pain is denied.


REMAND

In March 2006, the Veteran underwent a VA examination to 
assess the nature and severity of her right and left 
shoulder, and right hand disabilities.  In her April 2006 
notice of disagreement, the Veteran stated that she 
experiences pain and stiffness in her hand while working as 
an administrative assistant, and experiences swelling after 
exercising.  With regard to the shoulders, she stated that 
she continues to experience pain and has problems sleeping.  

In March 2008, the Veteran was scheduled to attend another VA 
examination at the Bay Pines VA Medical Center (VAMC) to 
assess the nature and severity of her shoulder and hand 
disabilities; however, the Veteran cancelled the examination 
and refused to undergo an examination at the location.  It 
was noted that the Veteran was employed at the Orlando VAMC, 
and could not be scheduled to attend an examination at the 
Orlando VAMC or Tampa VAMC.  In the Veteran's April 2008 
substantive appeal, she stated that she was not told that she 
would have to be seen at the Bay Pines VAMC, she was told 
that she would scheduled for a VA examination at the closest 
location.  She requested the closest location due to the 
price of gas.  There were no attempts made to reschedule the 
Veteran for a VA examination.  

An April 2008 private medical record reflects a diagnosis of 
tenosynovitis, hand/wrist.  Service connection is in effect 
for a disability the RO has characterized as "right hand 
sprain;" however, in a November 2008 rating decision, the RO 
denied entitlement to service connection for left 
hand/fingers condition and right hand/fingers condition, 
claimed as bilateral hand/finger disability.  

In light of the fact that the most recent VA examination was 
conducted in March 2006, and in light of the Veteran's 
continued complaints related to the shoulders and right hand, 
the Board has determined that the Veteran should be afforded 
another VA examination to assess the nature and severity of 
her service-connected disabilities, to include distinguishing 
the symptomatology associated with the service-connected 
right hand disability.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  In order to more accurately reflect 
the current level of the veteran's disabilities, the Board 
believes that an examination and opinion is necessary.  Such 
examination should be scheduled at the closest VA facility 
located to the Veteran; however, if the Veteran's employment 
with a VAMC presents a conflict of interest, the examination 
should be scheduled at the second closest location.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA orthopedic examination to 
ascertain the nature and severity of her 
right shoulder and left shoulder 
disabilities.  Such examination should be 
scheduled at the VAMC located closest to 
the Veteran, and in the event that the 
Veteran's employment with the VAMC 
presents a conflict of interest, the 
examination should be scheduled at the 
second closest location.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
special tests, including x-rays, should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  Range of motion testing should 
be accomplished and the examiner should 
report, in degrees, the point at which 
pain is demonstrated.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should specifically comment 
on any right chest pain or symptomatology 
associated with the right shoulder 
disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right and left shoulder 
disabilities on the Veteran's ability to 
work, and provide supporting rationale 
for this opinion.

2.  Schedule the Veteran for an 
appropriate VA orthopedic examination to 
ascertain the nature and severity of her 
right hand disability.  Such examination 
should be scheduled at the VAMC located 
closest to the Veteran, and in the event 
that the Veteran's employment with the 
VAMC presents a conflict of interest, the 
examination should be scheduled at the 
second closest location.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
special tests, including x-rays, should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should identify 
all disabilities associated with the 
right hand.  Range of motion testing 
should be accomplished and the examiner 
should report, in degrees, the point at 
which pain is demonstrated.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should attempt to 
distinguish any and all symptomatology 
related to the service-connected right 
hand sprain, from any symptomatology 
related to a nonservice-connected 
disability of the right hand or fingers.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right hand disability 
on the Veteran's ability to work, and 
provide supporting rationale for this 
opinion.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims for higher 
initial ratings.  If any benefit sought 
is not granted in full, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required of the Veteran until she is notified by 
the RO.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


